Judgment unanimously affirmed, with costs. We do not pass upon the propriety of the method of carrying the advertising lineage of the defendant newspapers in the daily reports of the defendant Media Records, Inc., which is a different question from whether the Bronx issue of the New York Post and the Nome News, published by the appellant, is a different newspaper from the issue circulated generally by the appellant throughout the city of New York and elsewhere. Present — Peek, P. J., Glennon, Dore, Callahan and Van Voorhis, JJ. [See post, p. 1055.]